                                                                                                                          1 Abran E. Vigil
                                                                                                                            Nevada Bar No. 7548
                                                                                                                          2 Justin A. Shiroff
                                                                                                                            Nevada Bar No. 12869
                                                                                                                          3 BALLARD SPAHR LLP
                                                                                                                            1980 Festival Plaza Drive, Suite 900
                                                                                                                          4 Las Vegas, Nevada 89135
                                                                                                                            Telephone: (702) 471-7000
                                                                                                                          5 Facsimile: (702) 471-7070
                                                                                                                            vigila@ballardspahr.com
                                                                                                                          6 shiroffj@ballardspahr.com

                                                                                                                          7 Attorneys for Plaintiff Wilmington Trust,
                                                                                                                            N.A., Successor Trustee to Citibank, N.A.,
                                                                                                                          8 as Trustee F/B/O Holders of Structured
                                                                                                                            Asset Mortgage Investments II, Inc., Bear
                                                                                                                          9 Stearns Alt-A Trust 2007-2, Mortgage
                                                                                                                            Pass-Through Certificates, Series 2007-2
                                                                                                                         10

                                                                                                                         11                          UNITED STATES DISTRICT COURT

                                                                                                                         12                                 DISTRICT OF NEVADA
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13    WILMINGTON TRUST, N.A.,
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                               SUCCESSOR TRUSTEE TO CITIBANK,
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14    N.A., AS TRUSTEE F/B/O HOLDERS OF          Case No. 2:16-cv-01622-RFB-VCF
                                                                                                                               STRUCTURED ASSET MORTGAGE
                                                                                                                         15    INVESTMENTS II, INC., BEAR                   STIPULATION AND ORDER TO
                                                                                                                               STEARNS ALT-A TRUST 2007-2,                   DISMISS WITH PREJUDICE
                                                                                                                         16    MORTGAGE PASS-THROUGH
                                                                                                                               CERTIFICATES, SERIES 2007-2,
                                                                                                                         17
                                                                                                                                                    Plaintiff,
                                                                                                                         18
                                                                                                                               vs.
                                                                                                                         19
                                                                                                                               LAS VEGAS DEVELOPMENT GROUP
                                                                                                                         20    LLC, a Nevada limited liability company;
                                                                                                                               LAMPLIGHT ESTATES @ CENTENNIAL
                                                                                                                         21    SPRINGS HOMEOWNER’S
                                                                                                                               ASSOCIATION, a Nevada non-profit
                                                                                                                         22    corporation,

                                                                                                                         23                         Defendants.

                                                                                                                         24          Plaintiff Wilmington Trust, N.A., Successor Trustee to Citibank, N.A., as

                                                                                                                         25 Trustee F/B/O Holders of Structured Asset Mortgage Investments II, Inc., Bear

                                                                                                                         26 Stearns Alt-A Trust 2007-2, Mortgage Pass-Through Certificates, Series 2007-2

                                                                                                                         27 (“Wilmington Trust”), Defendant Las Vegas Development Group LLC (“LVDG”) and

                                                                                                                         28


                                                                                                                              DMWEST #38054778 v1
                                                                                                                          1 Defendant Lamplight Estates @ Centennial Springs Homeowner’s Association (the

                                                                                                                          2 “HOA”) (collectively, the “Parties”) hereby stipulate as follows:

                                                                                                                          3          1.      This action concerns title to real property commonly known as 7760

                                                                                                                          4 Shire Court, Las Vegas, Nevada 89131, APN 125-15-210-033 (the “Property”)

                                                                                                                          5 following a homeowner’s association foreclosure sale conducted on July 13, 2012, with

                                                                                                                          6 respect to the Property.

                                                                                                                          7          2.      As it relates to the Parties, a dispute arose regarding that certain Deed

                                                                                                                          8 of Trust recorded against the Property in the Official Records of Clark County,

                                                                                                                          9 Nevada as Instrument Number 20061229-0002491 (“Deed of Trust”), and in
                                                                                                                         10 particular, whether the Deed of Trust continues to encumber the Property.

                                                                                                                         11          3.      The Parties to this Stipulation have settled and agreed to release their

                                                                                                                         12 respective claims, and further agreed that all claims between them shall be
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13 DISMISSED with prejudice;
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14          4.      The Parties further stipulate and agree that a copy of this Stipulation

                                                                                                                         15 and Order may be recorded with the Clark County Recorder; and

                                                                                                                         16

                                                                                                                         17                         (Remainder of Page Intentionally Left Blank)

                                                                                                                         18

                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                          2
                                                                                                                              DMWEST #38054778 v1
                                                                                                                          1          5.      Each party in this case number 2:16-cv-01622-RFB-VCF shall bear its

                                                                                                                          2 own attorneys’ fees and costs.

                                                                                                                          3

                                                                                                                          4     DATED: July 17, 2019                             DATED: July 17, 2019
                                                                                                                          5     BALLARD SPAHR LLP                                GORDON & REES LLP
                                                                                                                                /s/   Justin A. Shiroff                          /s/ Wing Yan Wong
                                                                                                                          6
                                                                                                                                Abran E. Vigil                                   Robert S. Larsen
                                                                                                                          7     Nevada Bar No. 7548                              Nevada Bar No. 7785
                                                                                                                                Justin A. Shiroff                                Wing Yan Wong
                                                                                                                          8     Nevada Bar No. 9643                              Nevada Bar No. 13622
                                                                                                                                1980 Festival Plaza Drive                        300 South Fourth Street
                                                                                                                          9     Suite 900                                        Suite 1550
                                                                                                                                Las Vegas, Nevada 89135                          Las Vegas, Nevada 89101
                                                                                                                         10
                                                                                                                                Attorneys for Plaintiff Wilmington Trust,        Attorneys for Defendant
                                                                                                                         11     N.A., Successor Trustee to Citibank, N.A.,       Lamplight Estates @ Centennial
                                                                                                                                as Trustee F/B/O Holders of Structured           Springs Homeowner’s Association
                                                                                                                         12     Asset Mortgage Investments II, Inc., Bear
                                                                                                                                Stearns Alt-A Trust 2007-2, Mortgage Pass-
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13     Through Certificates Series 2007-2
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14     DATED: July 16, 2019

                                                                                                                         15     ROGER P. CROTEAU & ASSOCIATES, LTD

                                                                                                                         16      /s/ Timothy Rhoda
                                                                                                                                Roger P. Croteau, Esq.
                                                                                                                         17     Nevada Bar No. 4958
                                                                                                                         18     Timothy E. Rhoda, Esq.
                                                                                                                                Nevada Bar No. 7878
                                                                                                                         19     9120 West Post Road, Suite 100
                                                                                                                                Las Vegas, Nevada 89148
                                                                                                                         20

                                                                                                                         21     Attorneys for Defendant Las Vegas
                                                                                                                                Development Group LLC
                                                                                                                         22

                                                                                                                         23

                                                                                                                         24                                         IT IS SO ORDERED.
                                                                                                                         25
                                                                                                                                                                    ________________________________
                                                                                                                                                                     _______________________________________
                                                                                                                         26                                          UNITED STATES
                                                                                                                                                                    RICHARD            DISTRICTIIJUDGE
                                                                                                                                                                               F. BOULWARE,
                                                                                                                         27                                         UNITED STATES DISTRICT JUDGE
                                                                                                                                                                    DATED: ___________________
                                                                                                                         28                                         DATED this 18th day of July, 2019.

                                                                                                                                                                        3
                                                                                                                              DMWEST #38054778 v1
